In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 07-1532
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                  v.

JEFFREY COLLINS,
                                            Defendant-Appellant.
                           ____________
             Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division
          No. 87-CR-105—Larry J. McKinney, Chief Judge.
                           ____________
 SUBMITTEDŒ AUGUST 15, 2007—DECIDED SEPTEMBER 25, 2007
                           ____________


    Before COFFEY, EVANS, and SYKES, Circuit Judges
  PER CURIAM. Five years after Jeffrey Collins’s plea
agreement and conviction, the government asked the
district court to find him in breach of the agreement. In
this appeal we review whether the district court had
jurisdiction to do this, and if so, whether the district
court’s finding of breach was clearly erroneous. We hold
that the district court had jurisdiction, and that its find-
ing was not clearly erroneous.


Œ
  After an examination of the briefs and the record, we have
concluded that oral argument is unnecessary. Thus, the
appeal is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2).
2                                              No. 07-1532

  Collins was indicted in 1987 as a leader of a ten-year
drug operation that smuggled at least 140,000 pounds of
marijuana into the United States, creating millions of
dollars in proceeds for Collins. He also set up a series of
front corporations, which he used to perform fraudulent
transactions in order to hide the source and movement
of his drug money. Collins escaped from custody one
month after the 1987 indictment and remained a fugitive
until his arrest in 1997. In 1998, he pleaded guilty to a
Continuing Criminal Enterprise, 21 U.S.C. § 848, and in
1999 he additionally pleaded guilty to money laundering,
18 U.S.C. § 1956(a)(1), and escape, 18 U.S.C. § 751(a). The
district court sentenced him to a total of 23 years’ impris-
onment.
  The plea agreement that Collins made with the govern-
ment obligated him to disclose his interests in any assets
that stemmed from his drug transactions, to aid the
government in the recovery of those assets, to forfeit all
those assets and interests to the United States, and not
to contest any action initiated by the government for
that purpose. In particular Collins agreed to identify and
assist in the forfeiture of millions of dollars that he held
through various corporate entities in accounts in the
Principality of Liechtenstein. In return, the government
committed to set aside a significant portion of the recov-
ered funds in trust for Collins’s wife and children. The
parties also agreed that if the government believed Collins
was in breach, it would ask the district court to deter-
mine whether there was a breach before taking any
“unilateral” action.
  As the government began to pursue these funds in
Liechtenstein, it sent a letter to Collins’s attorneys stat-
ing that its resources for this pursuit were limited and
that Collins “was free” to use his own funds to assist in
recovering the money. Collins instead retained counsel in
Liechtenstein to oppose the government’s recovery efforts.
No. 07-1532                                                 3

He also testified in the Liechtenstein proceedings that he
was never a drug dealer and that the money in that
country’s accounts was legally earned and not subject to
forfeiture. Additionally, he unsuccessfully attempted to
have the district court here prohibit the U.S. government
from documenting to the Liechtenstein courts Collins’s
crimes and illicit sources of his money. Several years of
legal proceedings ensued in Liechtenstein, culminating
in the Liechtenstein court ultimately returning the money
to Collins after ruling that it was not the product of illegal
transactions.
  In response to Collins’s efforts to block the forfeiture of
these funds, in 2005 the government asked the district
court in Collins’s criminal case to find that Collins had
breached his plea agreement. The government also re-
quested that the court issue a preliminary order of forfei-
ture of Collins’s assets in Liechtenstein and relieve the
government of its obligations under the plea agreement.
After considering Collins’s actions recounted above, the
district court found that Collins had breached the plea
agreement and awarded the government the relief it
had requested. But then the court sua sponte amended
its order, limiting it to a factual finding of breach alone.
Collins appeals this order.
  We briefly address the issue of appellate jurisdiction.
The district court’s order is unusual in that it found a
breach but did not award relief. Nonetheless, the order
affects legal relationship between the parties, and the
court made clear after issuing its finding that it was
finished with the case. Thus, we have appellate jurisdic-
tion. See United States v. Ettrick Wood Prod., 916 F.2d
1211, 1216 (7th Cir. 1990); see generally Chase Manhattan
Mortgage Corp. v. Moore, 446 F.3d 725 (7th Cir. 2006)
(similar circumstance in the civil context).
  Collins first argues that the district court did not have
jurisdiction to consider the government’s motion because
4                                               No. 07-1532

the motion came five years after the entry of judgment
and because the court never ordered the forfeiture of his
assets at sentencing. As to timing, a court always has
jurisdiction to enforce a defendant’s obligations under a
plea agreement unless the government too has breached,
a position that Collins has not developed on appeal. See
United States v. Kelly, 337 F.3d 897, 901 (7th Cir. 2003)
(recognizing defendant’s breach of plea agreement); United
States v. Sowemimo, 335 F.3d 567, 570-72 (7th Cir. 2003)
(same); United States v. Frazier, 213 F.3d 409, 419 (7th
Cir. 2000) (same). Though courts have not explicitly
stated the source of this jurisdiction, we note that it is
secured by 28 U.S.C. § 1345, which provides to the federal
district courts “original jurisdiction of all civil actions,
suits or proceedings commenced by the United States.” The
motion in this case was a proceeding initiated by the
government to enforce its rights under the plea agree-
ment. This brings its actions within the ambit of § 1345.
  Contrary to Collins’s arguments, it does not matter how
many years have passed since the district court issued
judgment because under § 1345 all that matters for
purposes of jurisdiction is that the government initiated
the proceeding. Likewise, Collins’s argument that the
district court lacked jurisdiction because it never ordered
a forfeiture of his assets at sentencing is unavailing. The
government need not specifically seek to enforce an order
of forfeiture to satisfy the conditions for jurisdiction under
§ 1345; the statute covers all government-initiated pro-
ceedings.
  We turn, therefore, to Collins’s argument that the
district court erred in finding that he was in breach of his
plea agreement. Analogizing to the enforcement of civil
settlement agreements, the government suggests that we
review the court’s finding for abuse of discretion. But
because the court made only a factual finding of breach
and awarded no relief, we think this factual determination,
No. 07-1532                                               5

like factual determinations in general, should be reviewed
for clear error. See, e.g., Winkler v. Gates, 481 F.3d 977,
882 (7th Cir. 2007). There was no clear error here. In
exchange for his plea, reduced sentence, and the permitted
family trust fund, Collins agreed to recover and forfeit the
funds in Liechtenstein to the government. But instead he
aggressively prevented the forfeiture. The only evidence
Collins identifies in support of his argument that he did
not breach is the letter sent from the government to his
counsel. He offers this letter without any context to aid in
its interpretation. Nowhere in the letter does the govern-
ment tell him that he could contest the recovery of the
funds and keep them himself without breaching his plea
agreement. Consequently he has not shown that the
district court’s finding of breach was a clear error.
  Collins’s final argument is moot. He argues that the
government was not permitted to seek a preliminary order
of forfeiture in the district court because it had not
sought such an order at sentencing. But the district
court’s final order did not award such relief.
                                                AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—9-25-07